Interim Decision #2822

MATTER OF REYES
In Visa Petition Proceedings
A-22172079

Decided by Board August 28, 1980
(1) The term "legitimated" in section 101(b)(1)(C) of the Immigration and Nationality
Act, 8 U.S.C. 1101(b)(1)(C), has been interpreted by the Board to include those children
who were illegitimate at birth, but who thereafter through legally recognized means
attained the full legal status of legitimate children.
(2) A "legitimated" child is one placed "in all respects upon the same footing as if
begotten and born in wedloc.k...." Pfeifer v. Wright, 41 F.2d 464, 466 (10 Dir. 1930),

cert. denied, 283 U.S. 896 (1931).
(3) Excepting Matter of Lee,16 I&NDec. 305 (BIA 1977), the Board has never recognized
processes (legal or otherwise) that did not place an illegitimate child on an equal
footing with a legitimate child as satisfying the "legitimated" proviso of section
101(b)(1)(C).
(4) Where the beneficiary was born out of wedlock in the Dominican Republic, was not
legitimated under the means prescribed by the laws of that country, and did not attain
all of the rights and status of a legitimate or legitimated child when he was acknowledged by the petitioner in 1976, the Board cannot conclude that the beneficiary was
"legitimated" within the meaning of section 101(b)(1)(C).
(5) The Board withdraws from its decision in

Matter of Lee,16 1&N Dec. 305 (BIA 1977).

BY: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

In a decision dated March 20, 1978, this Board dismissed the petitioner's appeal from a District Director's denial of a visa petition that
he had submitted on behalf of the beneficiary as his unmarried son.
The beneficiary had been born out of wedlock in the Dominican Republic and subsequently "acknowledged" by the petitioner under the laws
of that country. We concluded that an "acknowledged" child in the
Dominican Republic could not be equated with a "legitimated" child
within the meaning of section 101(b)(1)(C) of the Immigration and
Nationality Act, 8 U.S.C. 1101(b)(1)(C). Matter of Reyes, 16 I&N Dec.
475 (BIA 1978). On October 18, .1979, the United States District Court
for the Eastern District of New York remanded the case to the Board
for further consideration. Reyes v. INS, 478 F.Supp. 63 (E.D.N.Y.
512

Interim Decision #2822
1979).1 The Board was directed both to reconcile its decision in this case
with that in Matter of Lee,16 I&N Dec. 305 (BIA 1977), and to consider
whether the rulings with respect to the relevant laws of the Dominican
Republic were in fact "rationally related to the purposes of the Act."

On reconsideration, we reaffirm our decision in this case and overrule
Matter of Lee, supra, insofar as it is inconsistent with the decision
herein.
The record indicates that the beneficiary was born out of wedlock in
1962 in the Dominican Republic, a country in which legal distinctions
still exist between children born in and out of wedlock. Under the laws
of the Dominican Republic, for a child to be legitimated, there must be
an "acknowledgment of the natural offspring followed by the marriage
of the parties." See Matter of Doble-Pena, 13 I&N Dec. 366, 367 (BIA
1969). The beneficiary's natural parents did not marry. The petitioner,
however, acknowledged the beneficiary as his son in 1976, when the boy
was 14 years old. This "acknowledgment" did not place the beneficiary
in the same status as a legitimate or legitimated child, but did produce
"the same effects of legitimate filiation with the exception of the
distinctions made in matters concerning succession." See Matter of
Reyes, supra at 477.
In 1977, the petitioner sought preference status for the beneficiary as

his "unmarried son" under the provisions of section 203(a)(2) of the
Immigration and Nationality Act, 8 U.S.C. 1153(a)(2). To qualify as a
"son" for preference purposes, the beneficiary must qualify as the
petitioner's "child", as defined in section 101(b) of the Act. See Nazareno v. A.G., 512 F.2d 936 (D.C. Cir. 1975), cert. denied, 423 U.S. 832
(1975); Matter of Coker, 14 I&N Dec. 521 (BIA 1974).
Section 101(b)(1) provides in relevant part that
The term "child" means an unmarried person under twenty-one years of age who is—
(A) a legitimate child; or
(C) a child legitimated under the law of the child's residence or domicile, or under the
law of the father's residence or domicile, whether in or outside the United States, if
such legitimation takes place before the child reaches the age of eighteen years and
the child is in the legal custody of the legitimating parent or parents at the time of
such legitimation'

The term "legitimate" as used in section 101(b)(1)(A) of the Act was
The case was remanded to "the INS." The Board of Immigration Appeals is not part
of the Immigration and Naturalization Service. See 8 C.F.R. 8.1(a)(1). As the Board
entered the decision appealed from, however, reconsideration on remand is
appropriately before this Board.
Section 101(b)(1)(C) is relevant only to father-child relationships. Section
101(b)(1)(D) recognizes mother-child relationships, even where the child is illegitimate.
This distinction has been upheld by the Supreme Court in Fiallo v. sell, 480 U.S. 787
(1977).
CYA

Interim Decision #2822
initially interpreted by the Board within conventional common law
precepts as applying only to children born in wedlock. See Matter of
Kubicka, 14 I&N Dec. 303 (BIA 1972). The term has since been held,
however, to include children who are born out of wedlock within
jurisdictions that have eliminated all distinctions between legitimacy
and illegitimacy (i.e., where children have full filial rights and obligations as to both natural parents by virtue of birth alone). See Matter of
Pavlovic, Interim Decision 2799 (BIA 1980) (Yugoslavia); Matter of
Bautista, Interim Decision 2731 (BIA 1979) (Puerto Rico); Matter of
Wong,16 I&N Dee. 646 (MA 197S) (Peoples' Republic of China). There
is no claim presented in the case before us that the beneficiary qualified
as the petitioner's "legitimate" son.
The term "legitimated" in section 101(b)(1)(C) has been interpreted
by the Board to include those children who were illegitimate at birth,
but who thereafter through legally recognized means attained the full
legal status of legitimate children. The Board's interpretation of section 101(b)(1)(C) resulted from the commonly accepted definition of
"legitimation" as being the act of putting an illegitimate child in the

position or state of a legitimate child before the law by legal means.See
Gordon and Rosenfield, Immigration Law and Procedure (Revised
Edition 1977), sec. 2.18(b)(3); 10 C.J.S. Bastards sec. 7 (1938); Black's
Law Dictionary 811 (5th ed. 1979); Bouvier 's Law Dictionary 1927-28
(3rd ed. 1914). Thus, a "legitimated" child is one placed "in all respects
upon the same footing as if begotten and born in wedlock ...", is
"invested with all the rights of a lawful child ...", and his or her "civil
and social status becomes that of a lawful child of the natural father,
the child and father thereafter [standing) in their relations to each
other as though the birth had been during wedlock" Pfeifer v. Wright,

41 F.2d 464, 466 (10 Cir. 1930), cert. denied, 283 U.S. 896 (1931). Where
less than equality of status results, an act of legitimation is not deemed
to have occurred. See Pfeifer v. Wright, supra at 467; In re TomacelliFilomarino, 73 N.Y.S.2d 297, 299 (1947); In re Vincent, 71 N.Y.S.2d 165,
171-172 (1947); Vergnani v. Guidetti, 308 Mass. 450, 454, 32 N.E.2d 272,
274 (1941). Compare In re Lund, 26 Ca1.2d 472,159 P.2d 643 (1945). See
also Peignand v. INS, 440 F.2d 757 (10 Gk. 1971).

Legitimation laws have commonly required the subsequent marriage of a child's natural parents to effect legitimation, but other
methods of conferring the full status of a legitimate child are recognized in different jurisdictions. See, for example, Matter of Chambers,
Interim Decision 2730 (BIA 1979) (Maryland; legitimation by acknowledgment); Matter of Duncan, Interim Decision 2373 (BIA 1975) (Liberia; legitimation by judicial decree); Matter of Ramirez, 13 I&N Dec.
666 (BIA 1971) (Louisiana; legitimation by acknowledgment); Matter
of C—, 9 I&N Dec. 268 (BIA 1961) (Michigan; legitimation by
514

Interim Decision #2822
acknowledgment).
Excepting Matter of Lee, supra, the Board has never recognized
processes (legal or otherwise) that did not place an illegitimate child
on an equal footing with a legitimate child as satisfying the "legitimated" proviso of section 101(b)(1)(C). See Matter of Clahar, 16 I&N
Dec. 484 (BIA 1978) (Jamaica); Matter of Remy,14 I&N Dec. 183 (BIA
1972) (Haiti); Matter of Greer, 14 I&N Dec. 16 (BIA 1972) (Montserrat,
B.W.I.); Matter of Gouveia, 13 I&N Dec. 604 (BIA 1970) (Guyana);
Matter of Doble-Pena, supra (Dominican Republic); Matter of Monma,
12 I&N Dec. 265 (BIA 1967) (Japan); Matter of Lauer, 12 I&N Dec. 210
(BIA 1967) (Germany); Matter of Mand,ewirth, 12 I&N Dec. 199 (BIA
1967) (Austria); Matter of Anastasiadis, 12 I&N Dec. 99 (BIA 1967)
(Greece); Matter of Van Pamelen, 12 I&N Dec. 11 (BIA 1966) (The
Netherlands); Matter of Maungea, 11 I&N Dec. 885' (BIA 1966) (Philippines); Matter of The, 10 I&N Dec. 744 (BIA 1964) (Indonesia); Matter
of Archer, 10 I&N Dec. 92 (BIA 1962) (Trinidad, B.W.I.); Matter.of C—,
9 I&N Dec. 597 (BIA 1962) (Spain); Matter of C—, 9 I&N Dec. 268 (BIA
1961) (Italy); Matter of J—, 9 I&N Dec. 246 (BIA 1961) (British Guiana); Matter of W—, 9 I&N Dec. 223 (BIA 1961) (Surinam); Matter of
F—, 7 I&N Dec. 448 (BIA 1957) (Portugal); Matter of D—, 7 I&N Dec.
438 (BIA 1957) (Italy); Matter of J , 7 I&N Dec. 338 (BIA 1956)
—

(France). Each of these cases, which arose in countries that both
distinguished between legitimate and illegitimate children and specified the method by which a child could be legitimated, involved children who did not attain the full legal status of legitimate children.
Applying these principles to the present case, where the beneficiary
was illegitimate at birth, was not "legitimated" by the means
prescribed under the laws of the Dominican Republic, and did not
attain all of the rights and status of a legitimate or legitimated child
when acknowledged by the petitioner, we cannot conclude that the
beneficiary was "legitimated" within the meaning of section
101(b)(1)(C) of the Act.
Regarding the question of whether the differences in status between
a legitimated child and an acknowledged child in the Dominican
Republic are such that they can be rationally related to the purposes of
the Immigration Act so as to warrant including the former, but not the
latter, within the scope of section 101(b)(1)(C), we initially note the
language of the Supreme Court in Fiallo v. Bell, 430 U.S. 787 (1977),
regarding the distinctions drawn by Congress in section 101(b)(1) of
the Act:
With respect to each of these legislative policy distinctions, it could be argued that the
line should have been drawn at a different point and that the statutory definitions
deny preferential status to parents and children who share strong family ties. But it is
clear from our cases, ... that these are policy questions entrusted exclusively to the
roc

Interim Decision #2822
political branches of our Government, and we have no judicial authority to substitute
our political judgment for that of the Congress. Rao at 798 (citations omitted).

Where Congress has specified those father-child relationships which
should be recognized for immigration purposes using terms of commonly understood legal meaning, the Board cannot "redefine" those
terms based on its own views as to how the purposes underlying the
immigration laws might be better achieved. In interpreting the language of section 101(b), although one must be mindful of the purpose of
the immigration laws to preserve the family unit, it must also be
recognized that section 101(b) in fact embodies the Congressional
conclusions as to which familial relationships warrant recognition. See

Fiallo v. Bell, supra at '197.
The requirement that legitimation occur before a father child relationship will be recognized, however, may have in part resulted from a
-

Congressional desire to adopt a rule of clear application, which operated to discourage incidents of fraud and to recognize such relationships only where a father had already demonstrated for all nonimmigration purposes that he wished the child to have equal status

under the law with his legitimate children. See Hallo v. Bell, supra at
795 n. 6. Cf. Peignand v. INS, supra (regarding the Nationality Act of
1940).
The fact that distinctions arise in "matters concerning succession"
in the Dominican Republic between legitimated and acknowledged
children may well be relevant to such legislative purposes. First, any
test dependent on a case-by-case assessment as to which distinctions
in law between legitimated and acknowledged children are meaningful
for immigration purposes would be far from a "bright-line test."
Peignand v. INS, id. Moreover, as to the goal of minimizing the
incidents of fraud, it could be concluded that fewer male fide applications (i.e., involving individuals attempting to bestow or derive
benefits from other than natural children) would result where the
individual was forced to give a child an essentially irrevocable equal
status under the eyes of the law with his own legitimate child in order
to accomplish the fraud. In this regard, we note that perhaps the most
significant legal distinctions between legitimate and illegitimate children (and certainly the most sensitive distinction giving rise to the
majority of litigation in this area) have been differences involving
inheritance rights. In any event, it is not the Board's role to probe and
test the justification for the legislative decision.
We recognize that the Board's decision in Matter of Lee, supra,
cannot be reconciled with the decision herein. Nor can the decision in
Matter of Lee be meaningfully distinguished from over twenty years of
Board precedent decisions, which were not referenced in that case. The
decision in Lee resulted in major part from a desire to reunite a
516

Interim Decision #2822
family' This humanitarian desire, however, cannot justify a redrafting of the immigration laws by the Board and we withdraw from our
decision in Lee. The petitioner's arguments herein should be addressed
to Congress. See Fiallo v. Bell, supra at 799 n. 8; Matter of A , 5 I&N
Dec. 272, 284 (A.G. 1954).
ORDER: The visa petition is denied.
—

'Legitimation requirements which mandate marriage of the natural parents often
make legitimation by the natural father impossible. This can of course be true even
where a strong family tie exists between the father and child. That such relationships
cannot be,cognized under the clear terms of section 101(b)(1) tempts one to define the
provisions therein so that all bona fide familial relationships can be recognized. We
believe this result can only be lawfully accomplished, however, by a redrafting of the
laws in question by Congress.
517

